Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-20 is the inclusion therein of the limitations of a second generation unit configured to generate, based on the state quantity estimated by the second estimation unit, a second operation quantity for the second feedback control; and a synthesizing unit configured to generate an operation quantity of the object from the first operation quantity and the second operation quantity. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
U.S. Patent 10,913,273 to Orihara et al. is considered to be the closest prior art which discloses a detection unit detecting residual vibration occurring in the discharge portion, in a detection period after the piezoelectric element is driven, and outputting a residual vibration signal indicating a waveform of the residual vibration;  a specification unit specifying an initial time from a start time when the detection period starts to a reference time when a residual vibration signal becomes a signal level of a center of an amplitude after the start time of the detection period, and an estimation unit estimating a viscosity of the liquid in the compression chamber, based on the initial time.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853

November 6, 2021